178 U.S. 610 (1900)
TAYLOR AND MARSHALL
v.
BECKHAM (NO. 2).
No. 604.
Supreme Court of United States.
Argued April 30, May 1, 1900.
Decided May 21, 1900.
ERROR TO THE COURT OF APPEALS OF THE STATE OF KENTUCKY.
MR. CHIEF JUSTICE FULLER:
These were suits in equity brought by Taylor and Marshall against Beckham, and one Carter, asserting himself to be the president pro tempore of the Senate of Kentucky, with the right to preside over that body though Marshall was present, in which complainants prayed for injunctions restraining defendants from interfering with complainants in their offices. These suits were heard with the case of Beckham v. Taylor and Marshall, just decided. When the Circuit Court of Jefferson County reached the conclusion that Beckham was entitled to the office of Governor and entered judgment of ouster, it dismissed the suits. From the decrees appeals were taken to the Court of Appeals of Kentucky, where they were affirmed, and thereafter a writ of error from this court was allowed.
It results from the conclusions announced in the preceding case that the writ of error must be dismissed, and it is so ordered.
MR. JUSTICE McKENNA concurred in the result.
MR. JUSTICE BREWER and MR. JUSTICE BROWN concurred in a dissent for reasons stated in their dissent to Taylor & Marshall v. Beckham (No. 1), ante, 548.
MR. JUSTICE HARLAN dissented for reasons stated in his dissent to Taylor & Marshall v. Beckham (No. 1), ante, 548.